


109 HR 5818 IH: To modernize the legal tender of the United States, and

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5818
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Kolbe introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To modernize the legal tender of the United States, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Currency Overhaul for an Industrious Nation (COIN)
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Redesign and issuance of commemorative circulating $2
				Federal reserve notes.
					Sec. 3. Cash transaction rounding.
					Sec. 4. Clarification of existing law regarding inclusion of
				seigniorage in budget.
					Sec. 5. Recognition of market demand for $1 circulating
				coin.
					Sec. 6. Study on alternative metal compositions for circulating
				coins.
					Sec. 7. Study of effects of increasingly cashless economy on
				the budget and monetary policy.
					Sec. 8. Transfer of the United States Mint and Bureau of
				Engraving and Printing to the Federal Reserve Board.
					Sec. 9. Paper for currency.
					Sec. 10. Obsolete coins.
					Sec. 11. Issuance of redesigned quarter dollars honoring the
				District of Columbia and each of the territories.
				
			2.Redesign and
			 issuance of commemorative circulating $2 Federal reserve notes
			(a)In
			 generalNotwithstanding the authority of the Secretary of the
			 Treasury under the 8th undesignated paragraph of section 16 of the
			 Federal Reserve Act, during the 5-year
			 period beginning January 1, 2007, the reverse of $2 Federal reserve notes
			 issued or otherwise placed into circulation by any Federal reserve bank shall
			 have such designs and be in such form and tenor as the Secretary may select in
			 accordance with this section.
			(b)Issuance of new
			 design each yearA new design shall be selected for $2 Federal
			 reserve notes issued or otherwise placed into circulation by any Federal
			 reserve bank during each year of the 5-year period referred to in subsection
			 (a).
			(c)Selection of
			 design
				(1)In
			 generalEach of the 5 designs required under this section for $2
			 Federal reserve notes shall—
					(A)be emblematic of
			 the history of the United States; and
					(B)be selected by the
			 Secretary of the Treasury, after consultation with the Commission of Fine
			 Arts.
					(2)Prohibition on
			 certain representationsNo portrait of a living person may be
			 included in the design of any $2 Federal reserve note under this
			 subsection.
				(d)ProductionExcept
			 as provided in subsection (a), the 8th undesignated paragraph of section 16 of
			 the Federal Reserve Act shall apply to
			 all $2 Federal reserve notes to which this section applies.
			(e)Return to other
			 designAfter the end of the
			 5-year period referred to in subsection (a), the $2 Federal reserve note shall
			 bear such design, and be in such form and tenor, as may determined to be
			 appropriate in accordance with the 8th undesignated paragraph of section 16 of
			 the Federal Reserve Act, except that,
			 in making any determination with regard to design, the Secretary of the
			 Treasury shall take into account the 5 designs selected for such 5-year period
			 and shall give such designs priority in making the final determination.
			3.Cash transaction
			 rounding
			(a)Rounding of cash
			 transaction values to nearest 5 cents requiredNotwithstanding
			 any other provision of law, any person selling goods or services shall
			 determine the total cash transaction value of such goods or services in the
			 following manner:
				(1)Total
			 transaction valuesThe transaction values of goods and services
			 shall be totaled, any discount or deduction therefor made, and sales tax or
			 other tax imposed, if any, added to that total in accordance with the law of
			 the State in which such goods or services are sold.
				(2)Rounding
					(A)Rounding
			 downIf the resulting sum
			 ends with 1 cent, 2 cents, 6 cents, or 7 cents as the final digit, the amount
			 of cents in the sum shall be rounded down to the nearest amount divisible by 5
			 for those individuals seeking to make payment with legal tender.
					(B)Rounding
			 upIf the resulting sum ends
			 with 3 cents, 4 cents, 8 cents, or 9 cents as the final digit, the amount of
			 cents in the sum shall be rounded up to the nearest amount divisible by 5 for
			 any person seeking to make payment with legal tender.
					(b)ExceptionThe
			 provisions of subsection (a)(2) shall not apply to—
				(1)transactions the
			 total amount of which is 2 cents or less, or
				(2)transactions for
			 which payment is made by any demand or negotiable instrument, electronic fund
			 transfer, money order, credit card, or other like instrument.
				(c)No effect on
			 legal tenderAll coins and currencies of the United States,
			 regardless of when coined, printed, or issued, shall continue to be legal
			 tender for all debts, public and private, public charges, taxes, duties, and
			 dues, in accordance with law.
			(d)Coordination
			 with certain State or local tax lawsAny tax imposed by any State
			 or municipal taxing authority shall not apply to gains or losses resulting from
			 rounding.
			(e)Numismatic
			 itemsThe Secretary of the Treasury may produce so many 1-cent
			 pieces as the Secretary determines are sufficient to include in uncirculated
			 sets, proof sets, and other collector sets as, from time to time, the Secretary
			 shall determine.
			(f)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), this section shall
			 take effect at the end of the 180-day period beginning on the date of the
			 enactment of this Act.
				(2)Delayed
			 effective dateIf the end of the 180-day period referred to in
			 paragraph (1) occurs during the 3-month period beginning on November 1 of any
			 year, this section shall take effect on February 1 of the year immediately
			 following such year.
				(g)Rule of
			 constructionNo provision of this section shall be construed as
			 evidence of any intention to eliminate the pricing of goods or services to the
			 nearest cent or mill or to alter the amount of sales tax collected or paid to
			 any State or municipal taxing authority.
			4.Clarification of
			 existing law regarding inclusion of seigniorage in budgetThe 9th proviso of section 522 of Public Law
			 104–52 (31 U.S.C. 5136) is amended by inserting and such amount shall be
			 included as an estimated receipt of the Government and a receipt of the
			 Government under paragraphs (6) and (7), respectively, of section 1105(a) of
			 title 31, United States Code, in any budget submitted under such
			 section before the colon after miscellaneous
			 receipts.
		5.Recognition of
			 market demand for $1 circulating coin
			(a)Transition
			 periodFederal reserve banks
			 may continue to place into circulation $1 Federal reserve notes until the date
			 as of which the number of $1 coins placed in circulation in each of 2 preceding
			 calendar years equals or exceeds 1,000,000,000.
			(b)Post-transition
			 periodAfter the date
			 referred to in subsection (a), a Federal reserve bank may not order or place
			 into circulation any $1 Federal reserve note.
			(c)ExceptionNotwithstanding subsection (b), the Board
			 of Governors of the Federal Reserve System shall produce only such Federal
			 reserve notes of $1 denomination as the Board determines from time to time are
			 appropriate to meet the needs of collectors of that denomination. Such notes
			 shall be issued by 1 or more Federal reserve banks in accordance with section
			 16 of the Federal Reserve Act and sold by the Board, in whole or in part, under
			 procedures prescribed by the Board.
			6.Study on
			 alternative metal compositions for circulating coins
			(a)Study
			 requiredThe Comptroller General shall conduct a study on the
			 feasibility, practicality, and cost-effectiveness of using alternative metal
			 compositions for circulating United States coins.
			(b)IssuesIn conducting the study under subsection
			 (a), the Comptroller General shall include—
				(1)a
			 study of the metal compositions of coins produced and issued by other countries
			 and economic unions and the minting practices of such countries and unions;
			 and
				(2)an analysis of the
			 costs to consumers and business that may result from any changes in the metal
			 composition of United States coin, including transition costs, and the methods
			 available for timing any such transition to minimize such costs.
				(c)ReportBefore
			 the end of the 270-day period beginning on the date of the enactment of this
			 Act, the Comptroller General shall submit a report to the Congress on the
			 findings and conclusions with respect to the study conducted under subsection
			 (a), together with such recommendations for legislative or administration
			 action as the Comptroller General may determine to be appropriate.
			7.Study of effects
			 of increasingly cashless economy on the budget and monetary policy
			(a)Study
			 requiredThe Comptroller General shall conduct a study of the
			 effects of a drastic and relatively sudden decrease in the public use of
			 circulating coins and currency on the budget of the Federal Government and the
			 conduct of monetary policy.
			(b)ConsultationIn
			 conducting the study under subsection (a), the Comptroller General shall
			 consult with the Director of the Office of Management and Budget and the Board
			 of Governors of the Federal Reserve System to the greatest extent
			 possible.
			(c)Report
			 requiredBefore the end of
			 the 1-year period beginning on the date of the enactment of this Act, the
			 Comptroller General shall submit a report to the Committee on Financial
			 Services and the Committee on the Budget of the House of Representatives and
			 the Committee on Banking, Housing, and Urban Affairs and the Committee on the
			 Budget of the Senate on the findings and conclusion of the Comptroller General
			 with respect to the study conducted pursuant to subsection (a), together with
			 any comments the Director of the Office of Management and Budget or the Board
			 of Governors of the Federal Reserve System may choose to include, and any
			 recommendations for legislative or administrative action the Comptroller
			 General, the Director, or the Board may determine to be appropriate.
			8.Transfer of the
			 United States Mint and Bureau of Engraving and Printing to the Federal Reserve
			 Board
			(a)Transfer of
			 Bureau of Engraving and PrintingSection 303 of title 31, United
			 States Code—
				(1)is transferred
			 from title 31, United States Code, and inserted in the Federal Reserve Act
			 after section 16 of such Act;
				(2)is
			 redesignated as section 16A of the Federal Reserve Act; and
				(3)is amended—
					(A)in subsection (a),
			 by striking in the Department of the Treasury and inserting
			 in the Federal Reserve System; and
					(B)in subsection
			 (b)—
						(i)by
			 striking Secretary of the Treasury and inserting Board of
			 Governors of the Federal Reserve System; and
						(ii)by
			 striking Secretary where such term appears in paragraphs (1) and
			 (2) of such subsection and inserting Board of Governors of the Federal
			 Reserve System.
						(b)Transfer of
			 United States MintSection 304 of title 31, United States
			 Code—
				(1)is transferred
			 from title 31, United States Code, and inserted in the Federal Reserve Act
			 after section 16A of such Act (as designated by subsection (a)(2) of this
			 section);
				(2)is redesignated as
			 section 16B of the Federal Reserve Act; and
				(3)is amended—
					(A)in subsection (a), by striking in
			 the Department of the Treasury and inserting in the Federal
			 Reserve System; and
					(B)in subsection
			 (b)(2), by striking Secretary of the Treasury and inserting
			 Board of Governors of the Federal Reserve System.
					(c)Transfer of
			 assets and liabilitiesThe Director of the Office of Management
			 and Budget shall—
				(1)oversee the
			 transfer of the United States Mint and the Bureau of Engraving and Printing
			 from the Department of the Treasury to the Federal Reserve System (as provided
			 by the amendments made by subsection (a) and (b));
				(2)arrange for the
			 accounting for, and transfer of, all assets and liabilities and all operational
			 and management responsibilities, including obligations with respect to officers
			 and employees, from the Secretary to the Board in connection with the transfer
			 described in paragraph (1); and
				(3)before the end of
			 the 6-month period beginning on the date of the enactment of this Act and after
			 consulting with the Secretary of the Treasury and the Board of Governors of the
			 Federal Reserve System, provide a report to the Congress on all further
			 technical and conforming amendments to Federal law that are appropriate to
			 fully effectuate such transfer in accordance with subsection (d).
				(d)Distributive
			 principlesThe transfer of
			 assets and liabilities and operational and management responsibilities and the
			 preparation of further technical and conforming amendments under subsection (c)
			 shall be based on the following principles and the amendments made by
			 subsection (e):
				(1)The Secretary of
			 the Treasury shall have the responsibility for the design, including
			 inscriptions, of all United States circulating coins, numismatic items, and
			 national medals authorized by an Act of Congress.
				(2)The Board of
			 Governors of the Federal Reserve System shall have the responsibility for the
			 administration of the bureau of the United States Mint, each United States
			 mint, and the Bureau of Engraving and Printing and all operations and
			 productions of such entities.
				(3)The Bureau of Engraving and Printing shall
			 continue to produce United States bonds, bonds of United States territories,
			 and other security documents and checks for the Secretary of the Treasury and
			 any other Federal agency or establishment as may be agreed upon by the
			 Secretary and the Board of Governors of the Federal Reserve System.
				(4)The United States Mint and the United
			 States mints shall continue to produce all United States circulating coins,
			 numismatic items, and national medals authorized by an Act of Congress and the
			 devices, models, hubs, and dies for such coins, numismatic items, and
			 medals.
				(e)Technical and
			 conforming amendments
				(1)Section 5111 of
			 title 31, United States Code, is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking Secretary of the Treasury and inserting Board of
			 Governors of the Federal Reserve System (hereafter in this section referred to
			 as the Board);
						(ii)by
			 striking Secretary where such term appears in paragraph (1) and
			 inserting Board; and
						(iii)by inserting which have been
			 authorized by an Act of Congress after—
							(I)national
			 and other medals where such term appears in paragraph (2); and
							(II)numismatic items where such
			 term appears in paragraph (3);
							(B)by striking
			 subsection (b) and inserting the following:
						
							(b)[Repealed]
							;
				and
					(C)in subsection (c),
			 by striking Secretary each place such term appears and inserting
			 Board.
					(2)Section 5112 of
			 title 31, United States Code, is amended—
					(A)in that portion of
			 subsection (a) that precedes paragraph (1) of such subsection by striking
			 The Secretary of the Treasury may mint and issue only the following
			 coins: and inserting Except as provided by any other Federal
			 law, only the following coins may be minted and issued as United States
			 coins:;
					(B)in subsections
			 (b), (c), (e), (f), and (i) (other than paragraph (4)(A) of subsection (i)), by
			 striking Secretary each place such term appears and inserting
			 Board;
					(C)in subsection
			 (d)(2)—
						(i)by striking devices, models, hubs,
			 and dies for coins, emblems, devices, inscriptions, and designs where
			 such term appears in the 1st sentence and inserting inscriptions and
			 designs for coins;
						(ii)by
			 striking or models of emblems and or devices each
			 place such terms appear in the 2nd sentence; and
						(iii)by
			 striking or die where such term appears in the 3rd sentence;
			 and
						(D)in subsection (d),
			 by inserting after paragraph (2) the following new paragraph:
						
							(3)Preparation of
				devices, models, hubs, and diesThe Board of Governors of the Federal
				Reserve System shall prepare the devices, models, hubs, and dies for coins,
				emblems, and devices authorized under this chapter on the basis of designs
				selected by the Secretary in accordance with paragraph (2). The Board may
				procure services under section 3109 of title 5 in carrying out this paragraph.
							.
					(3)Section 5114 of
			 title 31, United States Code, is amended—
					(A)in subsection
			 (a)(1)—
						(i)by
			 striking Secretary of the Treasury and inserting Board of
			 Governors of the Federal Reserve System (hereafter in this section referred to
			 as the Board);
						(ii)by
			 striking Department of the Treasury and inserting Federal
			 Reserve System; and
						(iii)by
			 striking outside the Department and inserting outside the
			 Federal Reserve System; and
						(B)by striking Secretary of the
			 Treasury and Secretary each place such terms appear in
			 such section, other than subsection (b) or in connection with the term amended
			 by subparagraph (A)(i) of this paragraph, and inserting
			 Board.
					(4)Section 5116 of
			 title 31, United States Code, is amended—
					(A)in subsection
			 (a)(1), by striking Secretary of the Treasury and inserting
			 Board of Governors of the Federal Reserve System (hereafter in this
			 section referred to as the Board); and
					(B)by striking Secretary each
			 place such term appears (other than in connection with the term amended by
			 subparagraph (A)) and inserting Board.
					(5)Section 5120 of
			 title 31, United States Code, is amended—
					(A)in subsection
			 (a)(1), by striking Secretary of the Treasury and inserting
			 Board of Governors of the Federal Reserve System (hereafter in this
			 section referred to as the Board);
					(B)by striking Secretary each
			 place such term appears (other than in connection with the term amended by
			 subparagraph (A)) and inserting Board; and
					(C)by striking
			 paragraph (2).
					(6)Section 5121 of
			 title 31, United States Code, is amended—
					(A)in subsection (a),
			 by striking Secretary of the Treasury and inserting Board
			 of Governors of the Federal Reserve System (hereafter in this section referred
			 to as the Board); and
					(B)by striking Secretary each
			 place such term appears (other than in connection with the term amended by
			 subparagraph (A)) and inserting Board.
					(7)Section 5122 of
			 title 31, United States Code, is amended—
					(A)in subsection (a),
			 by striking Secretary of the Treasury and inserting Board
			 of Governors of the Federal Reserve System (hereafter in this section referred
			 to as the Board); and
					(B)by striking Secretary each
			 place such term appears (other than in connection with the term amended by
			 subparagraph (A)) and inserting Board.
					(8)Section 5131 of
			 title 31, United States Code, is amended—
					(A)in subsection (a),
			 by striking The United States Mint has—  and inserting
			 The Board of Governors of the Federal Reserve System shall maintain the
			 following facilities:;
					(B)in subsection (b),
			 by striking Secretary of the Treasury and
			 Secretary each place such terms appear in such subsection and
			 inserting Board.
					(9)Section 5132 of
			 title 31, United States Code, is amended—
					(A)in subsection
			 (a)(1)—
						(i)by
			 striking the 1st 2 sentences;
						(ii)by
			 striking Secretary of the Treasury the first place such term
			 appear (other than in any sentence struck under clause (i)) and inserting
			 Board of Governors of the Federal Reserve System (hereafter in this
			 section referred to as the Board); and
						(iii)by
			 striking Secretary each place such term appears (other than the
			 place amended by subparagraph (B)) and inserting Board.
						(10)Section 5134(f) of title 31, United States
			 Code, is amended by striking Secretary each place such term
			 appears in such subsection and inserting Board.
				(11)Section 5136 of
			 title 31, United States Code, is amended—
					(A)by striking Secretary of the
			 Treasury the first place such term appears in such section and
			 inserting Board of Governors of the Federal Reserve System (hereafter in
			 this section referred to as the Board); and
					(B)by striking
			 Secretary of the Treasury and Secretary each
			 place such terms appear in such section (other than the place amended by
			 subparagraph (A)) and inserting Board.
					(12)Section 5141 of
			 title 31, United States Code, is amended—
					(A)in subsection (a), by striking
			 Secretary of the Treasury and inserting Board of
			 Governors of the Federal Reserve System (hereafter in this section referred to
			 as the Board); and
					(B)in subsection (b),
			 by striking Secretary and inserting Board.
					(13)Section 5142 of
			 title 31, United States Code, is amended—
					(A)in subsection (a),
			 by striking Department of the Treasury and inserting
			 Secretary of the Treasury; and
					(B)by striking
			 Secretary each place such term appears and inserting
			 Board.
					(14)Section 5143 of
			 title 31, United States Code, is amended—
					(A)by striking
			 Secretary of the Treasury and inserting Board of
			 Governors of the Federal Reserve System (hereafter in this section referred to
			 as the Board); and
					(B)by striking
			 Secretary each place such term appears in such section (other
			 than the place amended by subparagraph (A) and in connection with a reference
			 to the Secretary of State) and inserting Board.
					(15)The 8th undesigned paragraph of section 16
			 of the Federal Reserve Act (12 U.S.C. 418) is amended by striking
			 Secretary of the Treasury each place such term appears and
			 inserting Board.
				(16)The 9th undesigned paragraph of section 16
			 of the Federal Reserve Act (12 U.S.C. 419) is amended to read as
			 follows:
					
						(9)Custody of
				unissued notesThe Board shall retain custody of notes prepared
				under the preceding paragraph for delivery in accordance with this
				Act.
						.
				(17)The 10th undesignated paragraph of section
			 16 of the Federal Reserve Act (12 U.S.C. 420) is amended by striking
			 Secretary of the Treasury and inserting
			 Board.
				(f)Savings
			 provisions
				(1)Existing rights,
			 duties, and obligations not affectedThe enactment of this section shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 bureau of the United States Mint, the Bureau of Engraving and Printing, any
			 officer or employee of such Mint or Bureau, or any other person.
				(2)Continuation of
			 suitsNo action or other
			 proceeding commenced by or against the Secretary of the Treasury with respect
			 to any function of the Secretary which was transferred to the Board of
			 Governors of the Federal Reserve System under this section shall abate by
			 reason of the enactment of this Act, except that the Board shall be substituted
			 for the Secretary as a party to any such action or proceeding.
				(3)Continuation of
			 orders, resolutions, determinations, and regulationsAll orders, resolutions, determinations,
			 and regulations, which have been issued, made, prescribed, or allowed to become
			 effective by the Secretary of the Treasury under section 303 or 304 of title
			 31, United States Code, or subchapter II, III, or IV of chapter 51 of such
			 title which relate to matters, actions, functions, or personnel transferred to
			 the Board of Governors of the Federal Reserve System under this section shall
			 continue in effect according to the terms of such orders, resolutions,
			 determinations, and regulations and shall be enforceable by or against the
			 Board of Governors of the Federal Reserve System, until modified, terminated,
			 set aside, or superseded in accordance with applicable law.
				(4)Employee rights
			 and benefitsNotwithstanding paragraph (1), the Board of
			 Governors of the Federal Reserve System may transfer the officers and employees
			 referred to in such paragraph to the pay and benefit plans of the Board, to the
			 extent that no interest of any such officer or employee is adversely affected
			 by any such transfer.
				9.Paper for
			 currencyAfter the date of the
			 enactment of this Act, no contract may be entered into for the acquisition of
			 paper for the production of Federal reserve notes unless the contract specifies
			 that all the paper deliverable under the contract must be produced entirely
			 within the United States.
		10.Obsolete
			 coins
			(a)In
			 generalAt least 60 days
			 before the date of the transfer of the Bureau of the Mint to the Board of
			 Governors of the Federal Reserve System, under section 6(c) is finalized, and
			 after consultation with the Board of Governors of the Federal Reserve System
			 and the submission of notice to the Congress, the Secretary of the Treasury
			 shall declare to be obsolete any circulating $1 coin that bears the design of
			 the $1 coins being issued immediately before the issuance of coins with the
			 design referred to in section 5112(n)(7) of title 31, United States
			 Code.
			(b)Rule of
			 constructionAny coins
			 described in subsection (a) that are declared to be obsolete—
				(1)shall be treated
			 in the same manner as all other obsolete United States coins, and
				(2)to the extent such
			 coins remain in general circulation, shall remain legal tender.
				11.Issuance of
			 redesigned quarter dollars honoring the District of Columbia and each of the
			 territoriesSection 5112 of
			 title 31, United States Code, is amended by inserting after subsection (m) the
			 following new subsection:
			
				(n)Redesign and
				issuance of circulating quarter dollar honoring the District of Columbia and
				each of the territories
					(1)Redesign in
				2009
						(A)In
				generalNotwithstanding the fourth sentence of subsection (d)(1)
				and subsection (d)(2) and subject to paragraph (6)(B), quarter dollar coins
				issued during 2009, shall have designs on the reverse side selected in
				accordance with this subsection which are emblematic of the District of
				Columbia and the territories.
						(B)Flexibility with
				regard to placement of inscriptionsNotwithstanding subsection
				(d)(1), the Secretary may select a design for quarter dollars issued during
				2009 in which—
							(i)the inscription
				described in the second sentence of subsection (d)(1) appears on the reverse
				side of any such quarter dollars; and
							(ii)any inscription
				described in the third sentence of subsection (d)(1) or the designation of the
				value of the coin appears on the obverse side of any such quarter
				dollars.
							(2)Single District
				or territory designThe design on the reverse side of each
				quarter dollar issued during 2009 shall be emblematic of one of the following:
				The District of Columbia, the Commonwealth of Puerto Rico, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana Islands.
					(3)Selection of
				design
						(A)In
				generalEach of the 6 designs required under this subsection for
				quarter dollars shall be—
							(i)selected by the
				Secretary after consultation with—
								(I)the chief
				executive of the District of Columbia or the territory being honored, or such
				other officials or group as the chief executive officer of the District of
				Columbia or the territory may designate for such purpose; and
								(II)the Commission of
				Fine Arts; and
								(ii)reviewed by the
				Citizens Coinage Advisory Committee.
							(B)Selection and
				approval processDesigns for quarter dollars may be submitted in
				accordance with the design selection and approval process developed by the
				Secretary in the sole discretion of the Secretary.
						(C)ParticipationThe
				Secretary may include participation by District or territorial officials,
				artists from the District of Columbia or the territory, engravers of the United
				States Mint, and members of the general public.
						(D)StandardsBecause
				it is important that the Nation’s coinage and currency bear dignified designs
				of which the citizens of the United States can be proud, the Secretary shall
				not select any frivolous or inappropriate design for any quarter dollar minted
				under this subsection.
						(E)Prohibition on
				certain representationsNo head and shoulders portrait or bust of
				any person, living or dead, and no portrait of a living person may be included
				in the design of any quarter dollar under this subsection.
						(4)Treatment as
				numismatic itemsFor purposes of sections 5134 and 5136, all
				coins minted under this subsection shall be considered to be numismatic
				items.
					(5)Issuance
						(A)Quality of
				coinsThe Secretary may mint and issue such number of quarter
				dollars of each design selected under paragraph (4) in uncirculated and proof
				qualities as the Secretary determines to be appropriate.
						(B)Silver
				coinsNotwithstanding subsection (b), the Secretary may mint and
				issue such number of quarter dollars of each design selected under paragraph
				(4) as the Secretary determines to be appropriate, with a content of 90 percent
				silver and 10 percent copper.
						(C)Timing and order
				of issuanceCoins minted under this subsection honoring the
				District of Columbia and each of the territories shall be issued in equal
				sequential intervals during 2009 in the following order: the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
				States Virgin Islands, and the Commonwealth of the Northern Mariana
				Islands.
						(6)Other
				provisions
						(A)Application in
				event of admission as a StateIf the District of Columbia or any
				territory becomes a State before the end of the 10-year period referred to in
				subsection (l)(1), subsection (l)(7) shall apply, and this subsection shall not
				apply, with respect to such State.
						(B)Application in
				event of independenceIf any territory becomes independent or
				otherwise ceases to be a territory or possession of the United States before
				quarter dollars bearing designs which are emblematic of such territory are
				minted pursuant to this subsection, this subsection shall cease to apply with
				respect to such territory.
						(7)Territory
				definedFor purposes of this subsection, the term
				territory means the Commonwealth of Puerto Rico, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana
				Islands.
					.
		
